*111ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that LARRY A. CHAMISH of NEWARK, who was admitted to the bar of this State in 1983, be suspended from the practice of law for a period of six months for his conduct in five matters, which includes his failure to respond to clients’ requests for information about the status of their cases, in violation of RPC 1.4(a) and (b); failure to act with due diligence, in violation of RPC 1.3; and the representation of both driver and passenger in a motor-vehicle matter, in violation of RPC 1.7;
And respondent having through counsel stated his intention not to contest the recommendation of the Disciplinary Review Board;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted, and LARRY A. CHAMISH is hereby suspended for a period of six months, effective July 6,1992, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
*112ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.